Citation Nr: 1541544	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-34 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for lumbar and cervical spine degenerative joint disease (back disorder).

(The issue of whether the prior December 2009 Board decision denying entitlement to service connection for lumbar and cervical spine degenerative joint disease (back disorder) contained clear and unmistakable error (CUE) is addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The claims file includes additional evidence submitted by the Veteran since the most recent August 2014 statement of the case, including a January 2015 "buddy" statement.  Because this evidence was submitted by the Veteran, his form VA-9 was filed after February 2, 2013, and the Veteran has not requested initial review of this evidence by the AOJ, then Board adjudication may proceed.  38 U.S.C.A. § 7105(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

The Veteran is seeking to reopen his claim for service connection for a back disorder.  In March 2012 the Veteran submitted an Authorization and Consent to Release Information which identified relevant new medical evidence, including January 2011 records from the Mayo Clinic and December 2011 records from the Carlisi Chiropractic Center.  Careful review of the claims file reflects no attempt has yet been made to obtain these identified, relevant records.  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining an updated authorization from the Veteran, obtain the following records and associate them with the claims file.  Any negative response must be fully documented.

* Records from the Mayo Clinic in Jacksonville, Florida, including records from the January 2011 surgery and MRI
* Records from Carlisi Chiropractic Center in Bunnell, Florida, including records from a December 2011 back massage

2.  Then, readjudicate the issue on appeal.  If the appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




